CHILTON, 0. J.
Trespass, and recovery in the court below, by Glass against Favers, for that the latter, as constable, seized and sold a vehicle with four wheels, which was drawn with oxen and called an ox wagon, the only vehicle the defendant in error had, and which, being the head of a family, he claimed to be exempt from seizure under legal process, by the law which says “ one horse or ox cart” shall be so exempt. Clay’s Dig. 210 § 47.
The only question before us is, whether the term “horse or ox cart” will embrace a wagon, or vehicle with four wheels. The counsel for the plaintiff in error says, their meaning is very different, as they are ordinarily understood in the community ; that by “ cart” is understood a two wheel carriage, as distinguished from a wagon, which has four; and that we should give to the words employed in the statute their ordi*624nary signification. He insists, that tbe legislature must bave known of this distinction, and bave passed tbe law with reference to two classes of vehicles.
True, tbe word “cart,” in its primary and ordinary acceptation, signifies a carriage witb two wheels; yet, it has a more extended signification, and means a carriage in general.
In order to ascertain whether tbe legislature used it in its restricted or enlarged sense, we must look to tbe design and object of tbe statute. This evidently was, to secure “ to each poor family,” in tbe language of tbe counsel for defendant, “ some vehicle to be used in hauling their crops, and otherwise subserving their wants.” Tbe number of wheels upon which it moved, we cannot suppose was a matter of any moment in the enactment of the law.
When a word used in a statute has two significations, and we are called upon to construe it, ordinarily it should receive that meaning which is generally given to it in the community ; but, if by giving to it such meaning, we should contravene the manifest intention of the legislature, we must then depart from the rule, and give effect to the intention.
We have several times decided, that this act must receive a liberal construction. 5 Ala. 233; Noland v. Wickham, 9 Ala. 169; Salee v. Waters, 17 ib. 482. Giving it this construction, we are bound, we think, to hold that a four wheel vehicle, suited to the ordinary purposes of husbandry, drawn by oxen, and employed in the same uses to which carts, in the common acceptation of the term, are appropriated, is protected by the statute from levy and sale. This would not exempt pleasure carriages, nor those larger wagons drawn by horses, or even oxen, and employed solely in the carrying trade; but such carts or wagons only were within the contemplation of the legislature, as were suitable to be employed about the domestic establishment, in garnering crops, hauling wood, rails and the like. This construction does no violence to the meaning of the word “ cart,” but adopts its general, rather than its primary, as well as ordinary meaning, for the purpose of giving effect to the plain object and intention of the legislature, excluding from the class implied by the general designation such vehicles as were not within the legislative contemplation.
The judgment must be affirmed.